ON PETITION FOR REHEARING
The panel as constituted in the above case has voted to deny the petition for rehearing. The panel, with Judge Ingraham refraining from voting, has voted to reject the suggestion for a rehearing in banc.
The full court has been advised of the suggestion for an in banc hearing, and no judge of the court has requested a vote on the suggestion for rehearing in banc. Fed.R.App.P. 35(b). •
The petition for rehearing is denied and the suggestion for a rehearing in banc is rejected.